DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 March and 21 October 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 11, the definition of the term “fixed” cannot be determined with certainty.  Does the term imply that the time is corrected, or does it mean the time is static?  Appropriate correction is required.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 and 19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. The claims recite a method and a generic computer to calculate an adjustment time and creating a diagram based on the adjustment time which may include mental activity that could be performed by a human mind or methods of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no specifically recited elements (generically recited computers in the preamble do not amount to “significantly more”).  This amount to mere instructions to implement an abstract idea via mental activity or on a computer, wherein the computer is used merely as a tool to perform the abstract idea – see MPTP 2106.05(f).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (U.S. Patent Publication No. 2017/0057529).  
For claim 1, Kubo teaches an An information processing apparatus comprising: a diagram processor (see Fig. 1) configured to calculate, based on a first diagram of first to n-th train lines including at least one time of: times of departure of a vehicle from stop positions, times of arrival of the vehicle at the stop positions, and times of pass of the vehicle through the stop positions, an adjustment amount of the time (see para. 00267); and an output diagram creator (see Fig. 1, 14e) configured to update a diagram based on the calculated adjustment amount and the first diagram (see para. 0272).     
Kubo does not explicitly teach “create a second diagram”.  However, it would have been obvious to one of ordinary skill in the art that updating one diagram to include new/different information is equivalent to creating a second diagram based on the motivation to secure sufficient time intervals (headway hour/minute) with preceding and succeeding trains and appropriately maintain intervals between the schedule lines.
With reference to claim 2, Kubo further discloses wherein the diagram processor calculates the adjustment amount of the time based on a restriction condition relating to an interval of the first to n-th train lines (see para. 0047).  
Regarding claim 3, Kubo further discloses wherein the restriction condition includes a condition on a number of train lines including: a time of departure from a first one of the stop positions in a first period, a time of arrival at the first stop position in a first period; or a time of pass through the first stop position in a first period (see paras. 0064, 0183). 
Referring to claim 4, Kubo further teaches wherein the restriction condition includes, for each of vehicle types of first to n-th vehicles, a condition relating to at least one of the number of trains and a first one of the stop positions (see para. 0064). 
With regards to claim 5, Kubo further discloses wherein the diagram processor creates, based on a variable representing an adjustment amount of the time in the first to n-th train lines, a first evaluation indicator relating to: standardization of an interval of time of departure from a second one of the stop positions, standardization of an interval of time of arrival at the second stop position; or standardization of an interval of time of pass through the second stop position and calculates a value of the variable based on the first evaluation indicator (see paras. 0141-0142).  
With reference to claim 6, Kubo teaches wherein the first evaluation indicator represents a sum of absolutes of differences between (1) the time of departure from the second stop position, the time of arrival at the second stop position, or the time of pass through the second stop position (see para. 0151) and (2) a time of departure from a preceding stop position of the second stop position, a time of arrival at the preceding stop position, or a time of pass through the preceding stop position (see para. 0151).   Kubo also teaches a difference between (3) the time of departure from the second stop position, the time of arrival at the second stop position, or the time of pass through the second stop position (see para. 0151) and (4) a time of departure from a next stop position of the second stop position, a time of arrival at the next stop position, and a time of pass through the next stop position (see para. 0151).
	Kubo does not explicitly teach determining the absolute difference between the differences of the three stops.  However, it is obvious to one of ordinary skill in the art that more than time difference for two stops is necessary to determine a correction factor based on the motivation to secure sufficient time intervals (headway hour/minute) with preceding and succeeding trains and appropriately maintain intervals between the schedule lines.  
	For claim 7, Kubo discloses wherein the diagram processor creates the first evaluation indicator for each of types of first to n-th vehicles (see paras. 0141-0142, the number of trains is open-ended; thus it is implicit that more than one will be calculated).
	With reference to claim 8, Kubo further discloses wherein the diagram processor creates, based on a variable representing an adjustment amount of the time in the first to n-th train lines, a second evaluation indicator relating to a sum of run times in evaluation sections of at least one train line among the first to n-th train lines (see paras. 0151-0163) and calculates a value of the variable based on the second evaluation indicator (see paras. 0151-0163). 
	Regarding claim 9, Kubo further teaches wherein the diagram processor updates, based on a variable representing an adjustment amount of the time in the first to n-th train lines and distribution information of a delay time between the stop positions, a third evaluation indicator relating to: a delay time with respect to time of departure from a third one of the stop positions, a delay time with respect to time of arrival at the third stop position, or a delay time with respect to time of pass through the third stop position and calculates a value of the variable based on the third evaluation indicator (see paras. 0151-0163).   
	With regards to claim 10, Kubo further teaches wherein the third evaluation indicator represents a sum of averages of the delay time with respect to the time of departure from the third stop position, the time of arrival at the third stop position, or the time of pass through the third stop position (see paras. 0165-0189).  
	Referring to claim 11, Kubo further discloses wherein the restriction condition includes a condition that a predetermined time among the times in the first diagram is fixed (see para. 0047, time update). 
	Regarding claim 12, Kubo further teaches wherein the restriction condition includes a condition that a time interval between the stop positions is equal to or larger than a time interval indicated by interval information (see paras. 0151-0163).
	For claim 13, Kubo further teaches wherein the output diagram creator updates the second diagram by adding the calculated adjustment amount to the time in the first diagram (see paras. 0047, 0267, 0272).  
	With reference to claim 14, as units of time are considered discrete units (seconds, minutes, hours), It would have been obvious to one of ordinary skill in the art that the units of time are equivalent to “a plurality of blocks” with which to adjust the adjustment amount based on the motivation to secure sufficient time intervals (headway hour/minute) with preceding and succeeding trains and appropriately maintain intervals between the schedule lines. 
	   For claim 15, Kubo further discloses wherein the diagram processor collects a time of departure from a stop position at a start of a section of running without dwelling (see paras. 0151-0163), a time of arrival at a stop position at an end of the section (see paras. 0151-0163), and all times existing between the time of departure and the time of arrival into one block (see paras. 0151-0163, arc). 
	Regarding claim 16, Kubo further teaches wherein the first to n-th train lines include times of departure of the vehicle from the stop positions, times of arrival of the vehicle at the stop positions, and times of pass of the vehicle through the stop positions (see paras. 0151-0163).  
	With reference to claim 17, Kubo further discloses wherein the first to n-th train lines include at least one event, the event includes the stop position (see paras. 0151-0163) and, the time of departure of the vehicle from the stop positions, the time of arrival of the vehicle at the stop position, or the time of pass of the vehicle through the stop position (see paras. 00267, 0272), and the diagram processor calculates an adjustment amount of the time of the event in the first to n-th train lines and creates the second diagram based on the calculated adjustment amount and the first diagram (see paras. 00267, 0272).
Claims 18 and 19 are rejected based on the citations and associated reasoning outlined above for claim 1. 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663